. TDCJ Offender Details

 

T§'AFSL:D.EFAR"EME,_N¢;QE t:aimmp;; marine

 

Offender lnformation Details '

Return to Search list

S|D Number:

TDCJ Number:

Name:

Race:

Gender:

DOB:

Maximum Sentence Date:
Current Faci|ity:
\Projected Release Date:
Paro|e E|igibi|ity Date:
Offender Visitation E|igib|e:

06275938
01930859 '

JAMEs,ToNl MONDRELLE
B

F

1982-01-31

2015-12-20

Lo'cKHART WoRK FAC
2015-12-20

2014-03-14

\_r§§

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, famin members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATION FCR SCHEDULED RELEASE: v

Scheduled Release Date:
Scheduled Release Type:

Scheduled Release Location:

 

 

 

 

 

Offense History:

Offender is not scheduled for release at this time.

Page l of 2

 

Will be determined when release date is scheduled

Wi|| be determined When release date is scheduled

 

Offense

Date O_ffense

Sentence Case Sentence(YY-
mate C°““ty No. Mivl-DD)

 

 

 

http://offender.tdcj .texas. gov/OffenderSea'rch/ offenderDetail.action?sid=06275 938

8/26/2015